Citation Nr: 1400457	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration 
Memorial Programs Service Processing Site in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served in the Confederate Army during the American Civil War and was a member of Company 2nd B, 42nd Infantry Regiment North Carolina from March 1862 to April 1865.  The appellant seeks benefits on behalf of the next of kin, who authorized such action in writing.  See 38 C.F.R. § 38.632(b)(1) (2013).   
This matter is before the Board of Veterans' Appeals  (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site, in Nashville, Tennessee, which denied the appellant's claim for a Government-furnished headstone or marker.


FINDING OF FACT

The Veteran's remains are unavailable as they have not been recovered or identified.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished memorial headstone or marker have been met.  38 U.S.C.A. § 2306  (West 2002); 38 C.F.R. § 38.630(c)  (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant requests a Government-furnished memorial headstone or marker for a Confederate Army Veteran to be placed in a private cemetery in North Carolina.  The appellant asserts that many inquiries were made to locate the body of the deceased.  However, the Veteran's remains remain unavailable, his body was never identified or recovered, and the appellant suspects that his remains were placed in mass grave with other soldiers without any recording.

Pursuant to 38 U.S.C.A. § 2306(b)(1), the Secretary shall furnish, when requested, an appropriate Government memorial headstone or marker for the purposes of commemorating an eligible individual whose remains are unavailable.  Such a headstone or marker shall be furnished for placement in a national cemetery area reserved for that purpose under § 2403, a veterans' cemetery owned by a State, or in the case of a veteran, in a State, local, or private cemetery.  For the purposes of paragraph (1) under § 2306(b), an eligible individual is one of the following: (A) a veteran; (B) the spouse or surviving spouse of a veteran; (C) an eligible dependent child of the veteran.  38 U.S.C.A. § 2306(b)(2).  Additionally, for the purposes of paragraph (1), the remains of an individual shall be considered to be unavailable if the individual remains: (A) have not been recovered or identified; (B) were buried at sea, whether by the individual's own choice or otherwise; (C) were donated to science; (D) were cremated and the ashes scattered without internment of any portion of that ashes.  Id.  (b)(3); 38 C.F.R. § 38.630(c).

The Veteran here meets the statutory definition of a "veteran."  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A roster roll of record indicates that the Veteran served with Company 2nd B, 42nd Infantry Regiment North Carolina, having enlisted on March 29, 1862.  He was present or accounted for until wounded at or near Kinston in March 1865 and died on April [redacted], 1865, of wounds.  His place of death was not reported.  

Thus, as the Veteran served in the Confederate Army during the Civil War, he meets the statutory definition of "veteran," fulfilling the first eligibility requirement of 38 U.S.C.A. § 2306(b)(1) .

Turning to the second and final element, the Board notes that the Veteran's remains must be determined to be "unavailable" to be eligible for a Government-issued memorial headstone or marker.  See 38 U.S.C.A. § 2306(b); 38 C.F.R. § 38.630(c).  The remains of an individual shall be considered to be "unavailable" if the individual remains: (1) have not been recovered or identified; (2) were buried at sea, whether by the individual's own choice or otherwise; (3) were donated to science; (4) were cremated and the ashes scattered without internment of any portion of that ashes.  38 U.S.C.A. § 2306(b)(3); 38 C.F.R. § 38.630(c).  Here, as previously noted, the appellant asserts that the Veteran's remains have not been recovered or identified.  There is no reason to doubt the credibility of the appellant as to the efforts that were made to locate the Veteran's remains.  

There is no evidence in the appellant's file that disputes the finding that the Veteran's remains have not been recovered or identified.  Correspondence of record from the Memorial Programs Service indicates the fact that the Veteran's final disposition of the remains is unknown, and the fact the location of the grave is unknown is not sufficient to meet the criteria for "unavailable."  Here, however, the appellant is not asserting that the location of the Veteran's grave is unknown. Instead, he clearly states that the Veteran's remains have never been recovered or identified.  As the evidence establishes that the Veteran's remains have not been recovered or identified, the appellant has met the second and final element for establishing eligibility for a Government-issued memorial gravestone or marker.  Given the facts noted above, the Board concludes that the criteria for entitlement to a Government-issued memorial headstone or marker have been met.


ORDER

Entitlement to a Government-furnished memorial headstone or marker is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


